DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Imai (US 5,586,455) in view of Moon (US 5,771,719) fails to teach or suggest the clutch being lifted along the dehydration shaft from a lower side of the solenoid when the current is applied to the solenoid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2003/0000263) and Lim (US 2002/0166349) are directed towards a clutch operation of a washing machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711